UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4081


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

DONNIE FLYNN KING, SR.,

                  Defendant - Appellant.



                              No. 14-4082


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

LOU WELLS KING,

                  Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:12-cr-00373-FL-1; 5:12-cr-00373-FL-2)


Submitted:   November 10, 2014              Decided:   November 13, 2014


Before GREGORY, AGEE, and THACKER, Circuit Judges.
Affirmed in part; dismissed in part by unpublished per curiam
opinion.


R. Clarke Speaks, SPEAKS LAW FIRM, PC, Wilmington, North
Carolina, for Appellants. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Shailika K. Shah, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM

            Donnie    King,   Sr.,    (“Mr.   King”)   and   Lou    Wells    King

(“Mrs. King) were sentenced to thirty-three months and fourteen

months’ imprisonment, respectively, for making materially false

and fraudulent misrepresentations in relation to their Chapter

11 bankruptcy proceeding, in violation of 18 U.S.C. § 157(3)

(2012).     On appeal, the Kings contend that (1) the Government

breached its plea agreements with the Kings by moving to be

relieved of its obligations under the plea agreements; (2) the

district court erred in permitting the Government to be relieved

of its obligations under the plea agreements; (3) the Government

committed prosecutorial misconduct by moving for relief from its

obligations    under    the   plea     agreements;     and   (4)    Mr.    King’s

sentence was unreasonable.            We affirm in part and dismiss in

part.

            First, because the Kings did not claim in the district

court that the Government breached their plea agreements, our

review is for plain error.            United States v. Dawson, 587 F.3d
640, 645 (4th Cir. 2009).            Under that standard, the Kings must

show “(1) an error, (2) that is plain, (3) that affects the

defendant’s substantial rights, and (4) that seriously affects

the     fairness,    integrity,   or    public   reputation        of     judicial

proceedings.”       Id. (citing Puckett v. United States, 556 U.S.
129, 133-34 (2009)).

                                        3
               We   have    reviewed     the     record    and   conclude      that   the

Government did not breach its plea agreements with the Kings by

moving to be relieved of its obligations under the agreements.

In short, the Government was permitted to so move because the

Kings committed a material breach of the plea agreements, as

discussed below.            We thus conclude that the Kings’ claim of

breach fails.

               Second, we review the district court’s ruling that the

Kings     breached         their      plea   agreements      under    a       bifurcated

standard: the district court’s factual findings are reviewed for

clear    error,     while     the     court’s    application     of   principles      of

contract interpretation are reviewed de novo.                      United States v.

Bowe, 257 F.3d 336, 342 (4th Cir. 2001).                          The parties only

dispute    whether         the     Kings’    conduct      constituted     a     material

breach, a question of contract interpretation.                    Id. at 342-43.

               We   have    reviewed     the     record    and   conclude      that   the

Kings did breach their plea agreements.                   The Kings were required

by the plea agreements to abide by any conditions of release

before their sentencing.               One such condition was that the Kings

abide by federal law.              The Kings subsequently filed a false tax

return    in    violation        of   federal    law.      See   26   U.S.C.     § 7206

(2012).    We thus conclude that the district court did not err in

holding that the Kings breached their plea agreements.



                                             4
            Third,        because       the       Kings      raise       their       claim     of

prosecutorial misconduct for the first time on appeal, we review

it for plain error.              United States v. Alerre, 430 F.3d 681, 689

(4th Cir. 2005).             To succeed on this claim, the Kings must

demonstrate       “(1)    that        the    prosecutors         engaged       in     improper

conduct,    and     (2)     that      such    conduct        prejudiced        the    [Kings’]

substantial rights so as to deny [them] a fair trial.”                               Id.

            We     have     reviewed        the   record      and    conclude        that     the

Government        engaged        in   no     improper        conduct.            Again,      the

Government    was     entitled         to    relief       from   the     plea       agreements

because     the     Kings        materially       breached       the      terms       of     such

agreements.        Therefore, the district court did not plainly err

in rejecting the claim of prosecutorial misconduct.

            Finally,        in    response        to   Mr.    King’s      claim      that     his

sentence    was     unreasonable,           the   Government        invokes      Mr.       King’s

broad waiver of his right to appeal.                      We assess de novo whether

a defendant has effectively waived the right to appeal.                                    United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).                                    We will

enforce an appeal waiver “if the waiver is valid and the issue

sought to be appealed falls within the scope of the waiver.”

United States v. Cohen, 459 F.3d 490, 494 (4th Cir. 2006).                                    An

appellate    waiver       is     generally        considered        to    be    knowing       and

intelligent, and therefore valid, where the court specifically

questioned the defendant regarding the waiver during the Rule 11

                                              5
colloquy and the record indicates that the defendant understood

the significance of the waiver.               United States v. Johnson, 410
F.3d 137, 151 (4th Cir. 2005).

              We have reviewed the record and conclude that Mr. King

waived his right to appeal the reasonableness of his sentence.

Mr.    King   knowingly     and      intelligently      agreed    to     the    waiver

provision, and this issue is within the scope of that waiver.

Accordingly, to the extent Mr. King attempts to challenge his

sentence,     this     appeal   is    dismissed.        The    Kings’     motion   to

expedite decision is denied as moot.

              Accordingly, we affirm the criminal judgment of Mrs.

King, and we affirm in part and dismiss in part as to Mr. King.

We    dispense   with    oral     argument    because    the     facts    and   legal

contentions      are   adequately      presented   in    the     materials      before

this court and argument would not aid the decisional process.



                                                                 AFFIRMED IN PART;
                                                                 DISMISSED IN PART




                                          6